Citation Nr: 0936005	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  08-19 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to 
December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Lincoln, Nebraska.  The Veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing 
held in June 2009; a transcript of that hearing is associated 
with the claims folder.


FINDING OF FACT

The competent and probative medical evidence indicates that 
the Veteran's current bilateral hearing loss is related to 
his active military service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred during the Veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss as such disability is 
the result of in-service noise exposure.  Statements and 
testimony submitted throughout this appeal reflect that it is 
his assertion that he was exposed to acoustic trauma from 
artillery firing during Basic Training as well as additional 
machine gun noise during field training exercises conducted 
by his ordnance company.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2008).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection for impaired hearing is also subject to 38 
C.F.R. § 3.385 (2008), which provides that impaired hearing 
will be considered to be a disability when the auditory 
threshold in any of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993).

The Veteran service treatment records do not reflect hearing 
loss upon entry into service.  Rather, the Veteran 
demonstrated 15 out of 15 bilaterally on the whisper and 
spoken voice tests.  There are no complaints of hearing 
problems during service.  At separation, the following pure 
tone thresholds were recorded*:




HERTZ

500
1000
2000
3000
4000
Right Ear
15 (30)
-10 (0)
5 (15)
--
0 (5)
Left Ear
0 (15)
-15 (5)
10 (20)
--
20 (25)

* NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA). Those are the figures on the left of each 
column and are not in parentheses. Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.

Interestingly, the above results reveal some degree of 
hearing loss in both ears at separation.  But relevant to the 
Board's determination, they do not demonstrate hearing loss 
which meets the definition of a chronic disability for VA 
purposes.  See Hensley, 5 Vet. App. at 157 (citing CURRENT 
MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder 
et. al eds., 1988)) (the threshold for normal hearing is from 
0 to 20 decibels, and higher threshold levels reveal some 
degree of hearing loss).  See also 38 C.F.R. § 3.385.  As 
there is no competent medical evidence which shows a chronic 
hearing loss disability for VA compensation purposes during 
separation or within one year of service separation, service 
connection may not be awarded under 38 C.F.R. § 3.303(a) or 
on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

The lack of evidence of a bilateral hearing loss disability 
during service or immediately thereafter is not, however, 
fatal to the Veteran's claim.  Rather, the Board must now 
turn to the issue of whether there is competent evidence 
which attributes post-service hearing loss to some service 
injury or event.  See Hensley v. Brown, 5 Vet. App. 155 
(1993).  See also 38 C.F.R. § 3.303(d).

Initially, the Board observes that it has no reason to doubt 
the credibility of the Veteran's lay assertions of in-service 
noise exposure during Basic Training and field training.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also 38 U.S.C.A. 
§ 1154(a) (West 2002) (due consideration must be given to the 
places, types, and circumstances of a veteran's service).  
Moreover, as noted above, absent any accurate measurement of 
the Veteran's hearing loss at entrance, it appears that he 
did incur some level of hearing loss during service.  Thus, 
the Board concludes that the Veteran's lay assertions of in-
service acoustic trauma are corroborated by the record.  

Post-service, the Veteran was evaluated by the VA in December 
2007.  The examination report demonstrates pure tone 
thresholds as follows:
	

HERTZ

500
1000
2000
3000
4000
Right Ear
25
20
30
60
50
Left Ear
25
10
30
40
50

The Veteran also demonstrated speech recognition ability of 
92 percent in his ears.  Such evidence clearly shows that the 
Veteran has a current bilateral hearing loss disability.  See 
38 C.F.R. § 3.385.  

Following a review of the Veteran's claims file, the December 
2007 examining audiologist opined that the Veteran's hearing 
loss was not likely related to his military service.  In this 
regard, the examiner noted that the Veteran had normal 
hearing sensitivity at separation, and that he therefore did 
not incur permanent hearing loss as a result of military 
noise exposure.  

In addition to the December 2007 VA examination report, the 
claims file contains a letter from a private audiologist 
dated in July 2008.  This letter reflects that the Veteran 
reported a history of military noise exposure from rifles, 
machine guns, and grenades, and a post-service history of no 
significant noise exposure.  Following an examination of the 
Veteran, which showed noise induced hearing loss, the private 
audiologist opined that the Veteran's military noise exposure 
"is quite likely...the beginning of [his] hearing loss."  
See Letter from C.A.F., Au.D., dated July 30, 2008.

The Board observes that it may not reject a private opinion 
solely on the basis that it is not accompanied by a review of 
a veteran's claims file.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008).  Rather, the relevant inquiry when assessing 
the probative value of a medical opinion is whether the 
opinion reflects application of medical principles to an 
accurate and complete medical history.  Id.  In this case, 
the Board is faced with two opinions which reach different 
conclusions based on virtually the same evidence.  A closer 
look reveals that the December 2007 VA opinion appears to be 
based solely on the lack of evidence of hearing loss at 
separation.  Under Hensley v. Brown, 5 Vet. App. 155 (1993), 
lack of hearing loss at separation cannot by itself 
constitute conclusive evidence that service connection is not 
warranted; thus, this medical opinion is inadequate.  
Conversely, the July 2008 private audiological opinion 
appears to rely on evidence regarding the type and degree of 
the Veteran's current hearing loss, viewed in light of his 
history of military noise exposure, to provide a positive 
nexus opinion.  

In sum, and with consideration of medical evidence of some 
degree of hearing loss during service and the July 2008 
probative private audiological opinion, the Board concludes 
that the evidence demonstrates that the Veteran incurred 
bilateral hearing loss as a result of his active military 
service.  As such, service connection for this disability is 
warranted.  See 38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


